DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
Priority
This application is a 371 of PCT/US16/51244 filed September 12, 2016 which claims benefit of US Document No. 62/219,257 filed September 16, 2015.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on April 9, 2021 in which Claim 18 has been canceled; Claims 1 and 10 are amended to change the breadth of the claims and new Claims 19-23 are added.  Claims 1-17 and 19-23 are pending in the instant application; Claims 11, 12 and 14-17 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-10, 13 and 19-23 will be examined on the merits herein.

The following is a new ground or modified rejection wherein the limitations in pending independent Claim 1 and 11 as amended now have been changed; Claims 2-10, 12-14, 17 and 19-23 depend from Claim 1.  Claims 16 depend from Claim 11.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated November 12, 2020, have been modified and are listed below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 7, the recitation therein that “the median particle size, Dn50, of the powder particles is up to 5 micrometers” is too vague and indefinite since this terminology does not clearly establish the particle size of the powder particles.  The “up to 5 micrometers” indicates that the Dn50 value could be as small as 0.01 micrometers or smaller and also indicates that the Dn50 may be as high as 5 micrometers.
	In Claim 8, for the same reason as indicated in above in Claim 7, the median particle size, Dn50, of the powder particles being up to 4 micrometers is too vague and indefinite, which does not clearly establish the particle size of the powder particles.
In Claim 9, for the same reason as indicated in above in Claim 7, the median particle size, Dn90, of the powder particles being up to 12 micrometers is too vague and indefinite, which does not clearly establish the particle size of the powder particles.

	The following ground of rejection of record in the previous Office Action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al publication (EP 0648487 A1, provided with the IDS filed 2/27/2018).
	Applicants claim a dry water-redispersible polymer powder, wherein the polymer is at least one esterified cellulose ether comprising (i) groups of the formula -C(O) - R - COOA or (ii) a combination of aliphatic monovalent acyl groups and groups of the formula -C(O) - R - COOA, wherein R is a divalent aliphatic or aromatic hydrocarbon group and A is hydrogen or a cation, and the polymer powder comprises from 0.05 to 20 
	The Maruyama et al publication discloses a dispersion of enteric coating agent that comprises either hydroxypropyl methyl cellulose phthalate or hydroxypropyl methyl cellulose acetate succinate and a surfactant that may be selected as sodium lauryl sulfate or sodium oleate which is present at a ratio of 0.1 to 10 parts by weight, base on ratio of enteric coating agent at 100 parts by weight and a plasticizer at 15 to 40 parts by weight (see page 3, lines 9-17).  Maruyama et al discloses the enteric coating base as having an average particle size of not more than 10 μm which is dispersed in water in a concentration ranging from 5 to 15% by weight on the basis of the total weight of the dispersion (see abstract), which embraces the subject matter recited in instant Claims 7-9.  The sodium lauryl sulfate and sodium oleate mentioned above
 embraces the at least one salt of a fatty acid mentioned in instant Claim 1 and embraces the alkali metal or alkaline earth metal salt of oleic acid recited in instant Claim 3 .  The hydroxypropyl methyl cellulose acetate succinate embraces the esterified cellulose ether comprising (i) groups of the formula -C(O) - R - COOA or (ii) a combination of aliphatic monovalent acyl groups and groups of the formula -C(O) - R - COOA, wherein R is a divalent aliphatic hydrocarbon group and A is hydrogen as recited in instant Claims 1 and 5 and the same hydroxypropyl methyl cellulose acetate succinate recited in instant Claim 6. The amendment of Claim 1 to indicate that the redispersible polymer powder is dry is suggested in the Maruyama et al publication by disclosing a step that involve spray-drying for the production of a polymer powder capable of being dispersed in water (see page 2, lines 30 and 31).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Maruyama et al publication .
Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. The Declaration under 37 C.F.R. 1.132 by Dr. Oliver Petermann filed April 9, 2021 was reviewed, which demonstrated the particle size distribution of a dispersion of HPMCAS before and after spray-drying.  The spray dried dispersion disclose a higher differential distribution and a larger particle diameter over non-spray dried disperse HPMCAS (see the graphical demonstration in the Affidavit).  However, this demonstration does not overcome the rejection of record since the prior art of record discloses the use of spray-drying of HPMCAS being performed.  Accordingly, the rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Maruyama et al publication (EP 0648487 A1) is maintained for the reasons of record. 

Claims 10, 13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Petermann et al publication (WO 2014/137779 A1, provided with the IDS filed 2/27/2018) in view of Maruyama et al publication (EP 0648487 A1, provided with the IDS filed 2/27/2018).
Applicants claim process for producing the water-redispersible polymer powder of Claim 1  comprising the steps of grinding, in the presence of an aqueous diluent, at least one esterified cellulose ether comprising (i) groups of the formula -C(O) - R - COOA or (ii) a combination of aliphatic monovalent acyl groups and groups of the formula -C(O) - R - COGA, wherein R is a divalent aliphatic or aromatic hydrocarbon group and A is hydrogen or a cation, blending from 0.05 to 20 percent of at least one salt of a fatty acid and optionally one or more adjuvants with the esterified cellulose ether before, during or after the grinding of the esterified cellulose ether, the percentage of the fatty acid salt being based on the weight of the esterified cellulose ether, and subjecting the produced aqueous composition to spray-drying.
	The Petermann et al WO publication discloses a composition comprising a liquid diluent and an esterified cellulose ether, wherein the liquid diluent may be water and is 
	The instantly claimed process for producing the water-redispersible polymer differs from the solid dispersion preparation disclosed in the Petermann et al WO publication by including at least one salt of a fatty acid as a component.
	However, the Maruyama et al publication discloses a dispersion of enteric coating agent that comprises hydroxypropyl methyl cellulose acetate succinate and a surfactant that may be selected as sodium lauryl sulfate or sodium oleate which is 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Petermann et al WO publication with the teaching of the Maruyama et al publication to reject the instant claims since both references disclose composition comprising esterified cellulose ether having (i) a group of formula  C(O)-R-COOA or (ii) a combination of an aliphatic monovalent acyl group and a group of formula C(O)-R-COOA, where R is a divalent aliphatic hydrocarbon group and A is hydrogen or a cation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the preparation of composition comprising esterified cellulose ether in the Petermann et al WO publication a salt of fatty acid in view of the recognition in the art, as suggested by the Maruyama et al publication, that the salt of fatty acid increases the stability of the coating agent. 
Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. The Declaration under 37 C.F.R. 1.132 by Dr. Oliver Petermann filed April 9, 2021 was reviewed, which demonstrated the particle size distribution of a dispersion of HPMCAS before and after spray-drying.  The spray dried dispersion disclose a higher differential distribution and a larger particle diameter over non-spray .

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F 11:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623